     Case 3:16-cv-03089-N Document 121 Filed 04/22/19            Page 1 of 1 PageID 1153


                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

VICKI TIMPA, et al.,                           §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §           Civil Action No. 3:16-CV-3089-N
                                               §
THE CITY OF DALLAS, et al.,                    §
                                               §
         Defendant.                            §

                                           ORDER

         This Order addresses the motions to lift the stay [114] and [118]. The Court hereby

grants these motions and lifts the stay in this case. The parties are order to confer and report

to the Court in fourteen (14) days regarding when this case will be ready for trial and any

pending motions the Court needs to address.



         Signed April 22, 2019.




                                                   _________________________________
                                                             David C. Godbey
                                                        United States District Judge




ORDER – SOLO PAGE
